Dear Chief Sonnier:
On behalf of the Board of Commissioners of Iberia Parish Fire Protection District No. 1, you ask if the provisions of R.S. 33:1972
require the Board to appoint the additional positions of "district fire chief" and "assistant chief" within the fire department.
The provisions of R.S. 33:1972 regulate the establishment of "fire districts" within a fire department. The positions of "district fire chief" and "assistant or deputy fire chief" are also created within the statute, which provides:
  § 1972. Fire districts; personnel; exception
  A. In all cities having a population of not less than thirty-five thousand and not more than two hundred and fifty thousand inhabitants, and in all parishes and fire protection districts, fire districts are hereby established within the fire departments. No more than four fire stations in service shall be included within each fire district.
  (B). (1) In each such fire department, an assistant or deputy fire chief shall be on active duty on an assigned shift at all times, shall have general supervision over all fire districts, and shall be under the supervision of the chief of the fire department. *Page 2
  (2) A district fire chief shall also be on active duty on an assigned shift at all times in each fire district, and shall be in charge of the district and under the supervision of the assistant or deputy fire chief.
  C. Each assistant, deputy, or district fire chief to whom this Section is applicable shall work the same work schedule as all other fire fighting personnel under his command.
  D. For the purposes of is Section, "active duty" shall mean the active performance of duties and shall not be construed to mean time during which an assistant, deputy, or district fire chief is away from his place of duty subject to call.
  E. Repealed by Acts 1997, No. 1382, § 3, eff. June 1, 2000.
The current classification plan of Iberia Parish Fire Protection District No. 1 contains the following classes: fire chief, captain, firefighter, and aircraft rescue and fire fighting coordinator. However, the positions of "fire district chief" and "assistant chief" do not exist in the classification plan.
An examination of R.S. 33:1972 reflects that a "fire district" is comprised of more than one fire station, as R.S. 33:1972(A) states that "no more than four fire stations in service shall be included within each fire district." R.S. 33:1972 mandates that every "fire district" be under the direction of a "district fire chief." See R.S. 33:1972(B)(2). The district fire chief "shall work the same work schedule as all other fire fighting personnel under his command." R.S. 33:1972(C).
Your express concern is that the provisions of R.S. 33:1972 are applicable to the Iberia Parish Fire Protection District, inasmuch as the fire protection district has eight fire stations. Eight fire stations would create two "fire districts" in the fire protection district. A cursory reading of the statute would imply that compliance with R.S. 33:1972 requires the Board to appoint fire district chiefs to supervise the fire districts.
R.S. 33:1972 cannot be read in a vacuum. It must be read in pari materia with provisions of law that specifically apply to the organization of fire department personnel. C.C. Art. 13. R.S. 33:1972 is applicable to "firemen paid by any parish or fire protection district". See R.S. 33:1961. In other words, in order for a "fire district" to exist under R.S. 33:1972, it must be comprised of two or more fire stations which are manned by active duty paid firemen.
The Iberia Parish Fire Protection District No. 1 has only one fire station staffed with paid firefighters. The remaining stations are volunteer departments which *Page 3 
have volunteer fire chiefs. There are no paid firemen "on duty" in the remaining stations. Thus, Iberia Parish Fire Protection District No. 1 has no "fire district" warranting the appointment of fire district chiefs.
Note that our interpretation of R.S. 33:1972 is consistent with that of the Office of the State Examiner, Municipal Fire and Police Civil Service.
We conclude the provisions of R.S. 33:1972 are inapplicable to Iberia Parish Fire Protection District No. 1. The Board is not required to appoint either an assistant chief or fire district chief(s).
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
 JAMES D. "BUDDY" CALDWELL
 ATTORNEY GENERAL
  BY:___________________________
 KERRY L. KILPATRICK
 ASSISTANT ATTORNEY GENERAL
  KLK:arg